Exhibit 10.3

AMENDED AND RESTATED

SECURITY AGREEMENT: EQUIPMENT

WORLD OF JEANS & TOPS (“Debtor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) are parties to that certain Security Agreement—Equipment, dated as of
May 22, 2006 (the “Existing Security Agreement”). The Existing Security
Agreement secures Debtor’s obligations to Bank under the terms of that certain
Credit Agreement dated as of May 1, 2003, as amended and restated by that
certain Amended and Restated Credit Agreement dated as of the date hereof (and
as it may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which Bank has made a
loan or loans and other financial accommodations to Debtor. As a condition to
Bank’s continuing to provide financial accommodations to Debtor pursuant to the
Credit Agreement, Bank has requested, and Debtor has agreed, to amend and
restate the terms of the Existing Security Agreement in its entirety pursuant to
the terms of this Agreement, as set forth below.

1. GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
Debtor hereby grants and transfers to Bank a security interest in all goods,
tools, machinery, furnishings, furniture and other equipment, now or at any time
hereafter, and prior to the termination hereof, owned or acquired by Debtor,
wherever located, whether in the possession of Debtor of any other person and
whether located on Debtor’s property or elsewhere, and all improvements,
replacements, accessions and additions thereto and embedded software included
therein and books and records relating thereto (collectively called
“Collateral”), together with whatever is receivable or received when any of the
Collateral or proceeds thereof are sold, leased, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, (a) all accounts, money, contract rights, chattel
papers (whether electronic or tangible), instruments, promissory notes,
documents, general intangibles, payment intangibles and other rights to payment
of every kind now or at any time hereafter arising from any such sale, lease,
collection, exchange or other disposition of any of the foregoing, (b) all
rights to payment, including returned premiums, with respect to any insurance
relation to any of the forgoing, and (c) all rights to payment with respect to
any claim or cause of action affecting or relating to any of the foregoing
(hereinafter called “Proceeds”).

2. OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank;
(b) all obligations of Debtor and rights of Bank under this Agreement; and
(c) all present and future obligations of Debtor to Bank of other kinds. The
word “Indebtedness” is used herein in its most comprehensive sense and includes
any and all advances, debts, obligations and liabilities of Debtor, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and whether
Debtor may be liable individually or jointly, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.



--------------------------------------------------------------------------------

3. TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.

4. OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder. Any
money receiver by Bank in respect of the Collateral may be deposited, at Bank’s
option, into a non-interest bearing account over which Debtor shall have no
control, and the same shall, for all purposes, be deemed Collateral hereunder.

5. REPRESENTATION AND WARRANTIES. Debtor represents and warrants to Bank that:
(a) Debtor’s legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds;
(d) all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
heretofore disclosed by Debtor to Bank in writing; (e) all statements contained
herein are true and complete in all material respects; (f) no financing
statement covering any of the Collateral or Proceeds, and naming any secured
party other than Bank, is on file in any public office; and (g) Debtor is not in
the business of selling goods of the kind included within the Collateral subject
to this Agreement, and Debtor acknowledges that no sale or other disposition of
any Collateral, including without limitations, any Collateral which Debtor may
deem to be surplus, has been or shall be consented to or acquiesced in by Bank,
except as specifically set forth in writing by Bank.

6. COVENANTS OF DEBTOR.

6.1 Debtor agrees in general: (a) to pay Indebtedness secured hereby when due;
(b) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (c) to permit Bank to
exercise its powers; (d) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (e) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (f) not to
change the places where Debtor keeps any Collateral or Debtor’s records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; and (g) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.

6.2 Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing; (a) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (b) to insure the Collateral with Bank named as loss payee, in form,
substance and amounts, under agreements, against risks and liabilities, and with
insurance companies satisfactory to Bank; (c) to operate the Collateral in
accordance

 

- 2 -



--------------------------------------------------------------------------------

with all applicable statutes, rules and regulations relating to the use and
control thereof, and not to use the Collateral for any unlawful purpose or in
any way that would void any insurance required to be carried in connection
therewith; (d) not to permit any security interest in or lien on the Collateral
or Proceeds, including without limitation, liens arising from repairs to or
storage of the Collateral, except in favor of Bank; (e) to pay when due all
license fees, registration fees and other charges in connection with any
Collateral; (f) not to remove the Collateral from Debtor’s premises except in
the ordinary course of Debtor’s business; (g) not to sell, hypothecate or
otherwise dispose of, nor permit the transfer by operation of law of, any of the
Collateral or Proceeds or any interest therein; (h) not to rent, lease or
charter the Collateral; (i) to permit Bank to inspect the Collateral at any
time; (j) to keep, in accordance with generally accepted accounting principles,
complete and accurate records regarding all Collateral and Proceeds, and to
permit Bank to inspect the same and make copies thereof at any reasonable time;
(k) if requested by Bank, to receive and use reasonable diligence to collect
Proceeds, in trust and as the property of Bank, and to immediately endorse as
appropriate and deliver such Proceeds to Bank daily in the exact form in which
they are received together with a collection report in form satisfactory to
Bank; (l) not to commingle Proceeds or collections thereunder with other
property; (m) to give only normal allowances and credits and to advise Bank
thereof immediately in writing if they affect any Collateral or Proceeds in any
material respect; (n) in the event Bank elects to receive payments of Proceeds
hereunder, to pay all expenses incurred by Bank in connection therewith,
including expenses of accounting, correspondence, collection efforts, reporting
to account or contract debtors, filling, recording, record keeping and expenses
incidental thereto; and (o) to provide any services and do any other acts which
may be necessary to maintain, preserve and protect all Collateral and, as
appropriate and applicable, to keep the Collateral in good and saleable
condition and repair, to deal with the Collateral in accordance with the
standards and practices adhered to generally by owners of like property, and to
keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims.

7. POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to perform any
of the following powers, which are coupled with an interest, are irrevocable
until termination of this Agreement and may be exercised from time to time by
Bank’s officers and employees, or any of them: (a) while an Event of Default
exists, to perform any obligation of Debtor hereunder in Debtor’s name or
otherwise; (b) to give notice to account debtors or others of Bank’s rights in
the Collateral and Proceeds, to enforce or forebear from enforcing the same and,
while an Event of Default exists, to make extension or modification agreements
with respect thereto; (c) while an Event of Default exists, to release persons
liable on Proceeds and to give receipts and acquittances and compromise disputes
in connection therewith; (d) to release or substitute security; (e) to resort to
security in any order; (f) to prepare, execute, file, record or deliver notes,
assignments, schedules, designation statements, financing statements,
continuation statements, termination statements, statements of assignment,
applications for registration or like papers to perfect, preserve or release
Bank’s interest in the Collateral and Proceeds; (g) if Debtor has lockbox
arrangements with Bank or while an Event of Default exists, to receive, open and
read mail addressed to Debtor; (h) if Debtor has lockbox or cash management
arrangements with Bank or while an Event of Default exists, to take cash,
instruments for payment of money and other property to which Bank is entitled;
(i) to verify facts concerning the Collateral and Proceeds by inquiry of
obligors thereon, or otherwise, in its own name or a fictitious name; (j) if
Debtor has lockbox arrangements with Bank or while an Event of Default exists,
to endorse, collect, deliver and receive payment under instruments for the
payment of money constituting or

 

- 3 -



--------------------------------------------------------------------------------

relating to Proceeds; (k) while an Event of Default exists, to prepare, adjust,
execute, deliver and receive payment under insurance claims, and to collect and
receive payment of and endorse any instrument in payment of loss or returned
premiums or any other insurance refund or return, and to apply such amounts
received by Bank, at Bank’s sole option, toward repayment of the Indebtedness or
replacement of the Collateral; (l) while an Event of Default exists, to exercise
all rights, powers and remedies which Debtor would have, but for this Agreement,
with respect to all Collateral and Proceeds subject hereto; (m) to enter onto
Debtor’s premises in inspecting the Collateral at any reasonable time and,
unless an Event of Default exists, with reasonable notice; and (n) to do all
acts and things and execute all documents in the name of Debtor or otherwise,
deemed by Bank as necessary, proper and convenient in connection with the
preservation, perfection or enforcement of its rights hereunder.

8. PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

9. EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligations or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness to Bank, (ii) any other
agreement between Debtor and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness, or
(iii) any contract or instrument evidencing any Indebtedness to any other person
or entity in an individual principal amount of $500,000 or more or with an
aggregate principal amount of $1,000,000 or more; (b) any representation or
warranty made by Debtor herein shall prove to be incorrect, false or misleading
in any material respect when made; (c) Debtor shall fail to observe or perform
any obligation or agreement contained herein; (d) any impairment of the rights
of Bank in any collateral or Proceeds, or any attachment or like levy on any
property of Debtor; and (e) Bank, in good faith, believes any or all of the
Collateral and/or Proceeds to be in danger of misuse, dissipation, commingling,
loss, theft, damage or destruction, or otherwise in jeopardy or unsatisfactory
in character or value.

10. REMEDIES. Upon the occurrence of any Event of Default, Bank shall have the
right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation, the right
(a) to contact all persons obligated to Debtor on any Collateral or Proceeds and
to instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right,

 

- 4 -



--------------------------------------------------------------------------------

power, privilege or remedy preclude, waive or otherwise affect any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy. Any waiver, permit, consent or approval of any kind by Bank of any
default hereunder, or any such waiver of any provisions or conditions hereof,
must be in writing and shall be effective only to the extent set forth in
writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public actions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of Default exists: (a) Debtor
will deliver to Bank from time to time, as requested by Bank, current lists of
all Collateral and Proceeds; (b) Debtor will not dispose of any Collateral and
Proceeds except on terms approved by Bank; (c) at Bank’s request, Debtor will
assemble and deliver all Collateral and Proceeds, and books and records
pertaining thereto, to Bank at a reasonably convenient place designated by Bank;
and (d) Bank may, without notice to Debtor, enter onto Debtor’s premises and
take possession of the Collateral. Debtor further agrees that Bank shall have no
obligation to process or prepare any Collateral for sale or other disposition.

11. DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of tile,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.

12. STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in full
and all commitments by Bank to extend credit to Debtor have been terminated, the
power of sale or other disposition and all other rights, powers, privileges and
remedies granted to Bank hereunder shall continue to exist and may be exercised
by Bank at any time and from time to time irrespective of the fact that the
Indebtedness or any part thereof may have become barred by any statute of
limitations, or that the personal liability of Debtor may have ceased, unless
such liability shall have ceased due to the payment in full of all Indebtedness
secured hereunder.

13. MISCELLANEOUS. When there is more than one Debtor named herein: (a) the word
“Debtor” shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and
(c) until all Indebtedness shall have been paid in full, no Debtor shall have
any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notice of

 

- 5 -



--------------------------------------------------------------------------------

nonpayment or nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds. Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or indebtedness of customers of Debtor.

14. NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows:
(a) if personally delivered, upon delivery, (b) if sent by mail, upon the
earlier of the date of receipt or 3 days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15. COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of Bank’s in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank’s interest therein and (b) the realization, enforcement and exercise of any
right, power, privilege or remedy conferred by this Agreement, whether incurred
at the trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Debtor or in
any way affecting any of the Collateral or Bank’s ability to exercise any of its
rights or remedies with respect thereto. If not paid when due, all of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.

16. SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

17. RESERVED.

18. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held
to be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

20. ADDITIONAL REPRESENTATIONS AND WARRANTIES.

(a) Debtor warrants that Debtor is an organization registered under the laws of
California.

 

- 6 -



--------------------------------------------------------------------------------

(b) Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 10 & 12 Whatney, Irvine, CA
92618-2807

(c) Debtor warrants that the Collateral (except goods in transit) is located or
domiciled at the following additional address: “See Exhibit A attached hereto
and incorporated herein by this reference”.

21. NO NOVATION OR IMPAIRMENT OF SECURITY INTERESTS. This Agreement shall not
cause a novation or termination of any of the obligations of Debtor under the
Existing Security Agreement or the other loan documents executed in connection
with the Existing Security Agreement, nor shall it extinguish, discharge,
terminate or impair Debtor’s obligations or Bank’s rights or remedies under any
Existing Security Agreement and such other loan documents; provided that all
such obligations, rights and remedies shall be on the terms and conditions of,
and as set forth in, this Agreement and the other Loan Documents related hereto.
In addition, this Agreement shall not release, limit or impair in any way the
priority of any security interests and liens held by Bank against any assets of
Debtor arising under the Existing Security Agreements or such other loan
documents.

[signature follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of May 3rd, 2012.

 

WORLD OF JEANS & TOPS By:   /s/ Bill Langsdorf   Name: Bill Langsdorf  

Title: Senior Vice President and

Chief Financial Officer

Signature Page to Amended and Restated

Security Agreement: Equipment